Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (Joint 3D Proposal Generation and Object Detection from View Aggregation, Jason Ku et al., arXiv:1712.02294v4[cs.CV], 12 July 2018, Pages 1-8) hereafter NPL1 in view of NPL2 (BirdNet: a 3D Object Detection Framework from LiDAR information, Jorge Beltran et al., arXiv:1805.01195v1 [cs.CV] 3 May 2018, Pages 1-8) hereafter NPL2.


1. Regarding claim 1, NPL1 discloses a method (Page 1-2, Fig 2 shows the method/system/vehicle for object detection, Pages 1-2 discloses “In this paper, we aim to resolve these difficulties by proposing AVOD, an Aggregate View Object Detection Architecture/system for autonomous driving (navigating) vehicles (Fig. 2) (i.e method/ navigation system/vehicle)) for object detection in a Light Detection And Ranging (LiDAR) point cloud, the method comprising: 
placing, by a navigation system (fig 2 shows the system/architecture for autonomous driving (i.e navigation system), a plurality of anchor points (fig 2 shows the 3D anchor grid, page 3 section III To extract feature crops for every anchor (plurality of anchor points) from the view specific feature maps, we use the crop and resize operation [17]. Given an anchor in 3D, two regions of interest are obtained by projecting (placing) the anchor onto the BEV (2D BEV of spatial points) and image feature maps. The corresponding regions are then used to extract feature map crops from each view, which are then bilinearly resized to 3 X 3 to obtain equal-length feature vectors. This extraction method results in feature crops that abide by the aspect ratio of the projected anchor in both views, providing a more reliable feature crop than the 3 X 3 convolution used originally by Faster-RCNN meeting the above claim limitations) in a two-dimensional Bird's Eye View (BEV) of spatial points (page 1 Inspired by feature pyramid networks (FPNs) [5] for 2D object detection, we propose a novel feature extractor that produces high resolution feature maps from LIDAR point clouds, fig 2 shows BEV input (2D image with spatial points) representation of objects and fig 2 also shows the detected objects meeting the above claim limitations); 
extracting, by the navigation system, one or more features from the two- dimensional BEV of the spatial points (fig 2 shows the feature extractor (i.e extracting features (one or more features, due to the recital of one or more only one is required to be met and a feature extractor would extract one feature) from the BEV input (2D BEV of the spatial points) meeting the above claim limitations of extracting); 
proposing, by the navigation system, one or more regions of the two-dimensional BEV of the spatial points for object detection (fig 2, page 2 shows and discloses RPN stage (i.e region proposal (proposing) stage in PINK) which shows BEV input (i.e one or more regions of BEV input, due to the recital of one or more only one is required) of spatial points feeding in to RPN (see arrow from BEV going into PINK network (1X1 CONV) for object detection meeting the above claim limitations)); and 
performing, by the navigation system, object detections on anchor points of the plurality of anchor points in the proposed one or more regions of the two-dimensional BEV of the spatial points (Fig 2 shows the “detected objects” as the output based on the processing of the anchor points (3D anchor grid) and the BEV input (2D BEV spatial points) meeting the above claim limitations). As seen above NPL1 discloses in fig 2 the object detection based on the BEV input (2D spatial points) and the anchor grid. NPL1 however fails to disclose representation in segmented ground surface. 
(fig 1 shows the ground estimation segments (green) and the BEV input spatial points being processed resulting in the 2D aligned detections (blue segmented ground surface representation) and also as seen in fig 2b (refined 2D box) meeting the above claim limitations). Before the effective filing date of the invention was made, NPL1 and NPL2 are combinable because they are from the same filed of endevour and are analogous art of LIDAR data processing. Also it would have been obvious and within one of ordinary skill in the art to incorporate the teachings of “a segmented ground surface” as taught by NPL2 into method of NPL1. The suggestion/motivation would be a 2X performance and considerably faster object detection method (page 5 section C).

2. Regarding claim 2, NPL1 and NPL2 disclose the method of claim 1. NPL1 disclose wherein placing the plurality of anchor points in the two- dimensional BEV of the spatial points (as seen in fig 2) comprises: generating the two-dimensional BEV of the spatial points (fig 2 shows the 3D anchor grid and the 2D BEV spatial input points processing (see fig 2 flow diagram) resulting in pink boxes representation of the objects); sampling the generated two-dimensional BEV for anchors using a predetermined sample size across both axis of the two-dimensional (fig 2 and page 3 section c discloses To generate the 3D anchor grid, (tx; ty) pairs are sampled at an interval of 0:5 meters in BEV, while tz is determined based on the sensor’s height above the ground plane meeting the above limitations) and NPL2 discloses the  BEV represented in the segmented ground surface representation (fig 1 shows the ground estimation segments (green) and the BEV input spatial points being processed resulting in the 2D aligned detections (blue segmented ground surface representation) and also as seen in fig 2b (refined 2D box) meeting the above claim limitations). NPL1 and NPL2 together would therefore meet the limitations of claim 2.

3. Regarding claim 3, NPL1 and NPL2 disclose the method of claim 2. NPL1 discloses , further comprising, prior to extracting the one or more features from the two-dimensional BEV of the spatial points, pruning one or more of the assigned anchor points from the two-dimensional BEV (page 3 section c discloses “To generate the 3D anchor grid (i.e as seen in fig 2 is prior in the process) (tx; ty) pairs are sampled at an interval of 0:5 meters in BEV, while tz is determined based on the sensor’s height above the ground plane. The dimensions of the anchors are determined by clustering the training samples for each class. Anchors without 3D points in BEV are removed (pruned) efficiently via integral images resulting in 80 􀀀 100K non-empty anchors per frame meeting the above claim limitations). 

4. Regarding claim 4, NPL1 and NPL2 disclose the method of claim 1. NPL1 shows wherein extracting one or more features from the two- dimensional BEV of the spatial points comprises performing height slicing (fig 2 and page 3 section A discloses the first 5 channels of the BEV map are encoded with maximum height of points in each grid cell, generated from 5 equal slices between [0,2.5] meters along the Z axis meeting the above claim limitations) and NPL2 discloses using a segmented estimate of a ground value without use of a planar ground representation (fig 1 discloses using a segmented estimate of a ground value without use of a planar ground representation meeting the above claim limitations). NPL1 and NPL2 together would therefore meet the limitations of claim 4.  

5. Regarding claim 5, NPL1 and NPL2 disclose the method of claim 1. NPL1 discloses wherein proposing one or more regions of the two- dimensional BEV of the spatial points for object detection further comprises: cropping each of the one or more features extracted from the two-dimensional BEV of the spatial points (fig 2 and page 3 shows and discloses the above limitations); resizing each of the cropped one or more features; reshaping each of the resized and cropped one or more features (fig 2 and page 3 shows and discloses Extracting Feature Crops Via Multiview Crop And
Resize Operations to obtain equal-length feature vectors meeting the above limitations); feeding the reshaped, resized, and cropped one or more features to fully connected layers (fig 2 and page 4 shows and discloses feeding the reshaped (vectors), resized, and cropped one or more features to fully connected layers); performing Non-Maxima Suppression on anchor bounding boxes for each of the (fig 2 shows the NMS (Non-Maxima Suppression) on the reshaped, resized and cropped anchor bounding boxes (red boxes) meeting the above claim limitations); and selecting anchor bounding boxes based on the Non-Maxima Suppression (fig 2 shows the green bounding boxes based on the NMS meeting the above claim limitations).  

6. Regarding claim 6, NPL1 and NPL2 disclose the method of claim 1. NPL1 discloses further comprising using objects detected by performing object detections on anchor points of the plurality of anchor points in the proposed one or more regions of the two-dimensional BEV of the spatial points to learn to predict anchor bounding box coordinates, size, and orientation (figs 1-2 shows the above limitations comprising using objects detected by performing object detections on anchor points of the plurality of anchor points in the proposed one or more regions of the two-dimensional BEV of the spatial points to learn to predict anchor bounding box coordinates, size, and orientation).  

7. Regarding claim 7, NPL1 and NPL2 disclose the method of claim 1. NPL1 discloses further comprising pruning overlapping anchor bounding boxes resulting from performing object detections on anchor points of the plurality of anchor points in the proposed one or more regions of the two-dimensional BEV of the spatial points by performing Non-Maxima Suppression on the detected objects (figs 2 shows the above limitations overlapping anchor bounding boxes resulting from performing object detections on anchor points of the plurality of anchor points in the proposed one or more regions of the two-dimensional BEV of the spatial points by performing Non-Maxima Suppression on the detected objects and page 3 “Anchors without 3D points in BEV are removed (pruned) efficiently” meeting the above limitations).  

8. Claim 8 is a corresponding navigation system claim of claim 1. See the explanation of claim 1.

9. Claim 9 is a corresponding navigation system claim of claim 2. See the corresponding explanation of claim 2.

10. Claim 10 is a corresponding navigation system claim of claim 3. See the corresponding explanation of claim 3.

11. Claim 11 is a corresponding navigation system claim of claim 4. See the corresponding explanation of claim 4.

12. Claim 12 is a corresponding navigation system claim of claim 5. See the corresponding explanation of claim 5.

13. Claim 13 is a corresponding navigation system claim of claim 6. See the corresponding explanation of claim 6.
14. Claim 14 is a corresponding navigation system claim of claim 7. See the corresponding explanation of claim 7.

15. Claim 15 is a corresponding vehicle claim of claim 1. See the corresponding explanation of claim 1.
 
16. Claim 16 is a corresponding vehicle claim of claim 2. See the corresponding explanation of claim 2.

17. Claim 17 is a corresponding vehicle claim of claim 4. See the corresponding explanation of claim 4.

18. Claim 18 is a corresponding vehicle claim of claim 5. See the corresponding explanation of claim 5.

19. Claim 19 is a corresponding vehicle claim of claim 6. See the corresponding explanation of claim 6.

20. Claim 20 is a corresponding vehicle claim of claim 7. See the corresponding explanation of claim 7.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669